                                                                Case 2:20-cv-00008-KJD-DJA Document 28 Filed 02/18/20 Page 1 of 2



                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   KYLE A. EWING
                                                               Nevada Bar No. 14051
                                                           3   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           4   Las Vegas, NV 89135
                                                               Telephone: (702) 792-3773
                                                           5   Facsimile: (702) 792-9002
                                                               Email: ferrariom@gtlaw.com
                                                           6          ewingk@gtlaw.com
                                                           7   Counsel for Onyx & Rose, LLC
                                                           8                               UNITED STATES DISTRICT COURT
                                                           9                                        DISTRICT OF NEVADA
                                                          10   ONYX & ROSE, LLC,                                   Case No. 2:20-cv-00008-KJD-DJA
                                                          11                           Plaintiff,
                                                                                                                   STIPULATION AND [PROPOSED]
                                                          12   v.                                                  ORDER TO EXTEND DEADLINE FOR
                                                                                                                   PLAINTIFF TO RESPOND TO
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   T1 Payments LLC,                                    DEFENDANT’S MOTION TO DISMISS
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14                           Defendant.                  (Third Request)
                                                          15

                                                          16             Plaintiff Onyx & Rose, LLC (“Onyx & Rose”), and Defendant T1 Payments LLC (“T1

                                                          17   Payments”) stipulate and agree as follows, under LR IA 6-1, LR IA 6-2, and LR 7-1:

                                                          18             1.    On January 7, 2020, T1 Payments filed a Motion to Dismiss Count II of Plaintiff

                                                          19   Onyx & Rose’s Complaint, or, in the Alternative, for Summary Judgment (the “Motion”).

                                                          20             2.    The Parties previously agreed to extend the deadline for Onyx & Rose to respond

                                                          21   to the Motion by fourteen (14) days to February 4, 2020; on January 16, 2020, the Parties filed a

                                                          22   Stipulation and [Proposed] Order to that effect, which the Court granted. See ECF No. 25.

                                                          23             3.    The Parties agreed further to extend the deadline for Onyx & Rose to respond to

                                                          24   the Motion by an additional fourteen (14) days to February 18, 2020; on January 31, 2020, the

                                                          25   Parties filed a Stipulation and [Proposed] Order to that effect, which the Court granted. See ECF

                                                          26   No. 27.

                                                          27             4.    The Parties now agree to extend the deadline for Onyx & Rose to respond to the

                                                          28   Motion by an additional seven (7) days to February 25, 2020.
                                                                                                              1
                                                               ACTIVE 48857487v2
                                                                Case 2:20-cv-00008-KJD-DJA Document 28 Filed 02/18/20 Page 2 of 2



                                                           1           5.      The Parties, through their counsel, have been negotiating a potential compromise
                                                           2   of this matter. Although the Parties have been working diligently to reach a mutually acceptable
                                                           3   resolution, negotiations continue. The negotiations are near their conclusion, however, and the
                                                           4   undersigned counsel expect the Parties to reach agreement or determine that litigation will proceed
                                                           5   within the seven (7) additional days requested.
                                                           6           6.      Accordingly, and in the interest of conserving the resources of the Parties and the
                                                           7   Court, counsel for Onyx & Rose requested this extension to avoid unnecessary briefing in the event
                                                           8   of a settlement, and T1 Payments agreed to the extension for that purpose.
                                                           9           7.      This is the third stipulation for an extension of time for Onyx & Rose to respond to
                                                          10   T1 Payments’ Motion, and the Stipulation is not made for purposes of delay.
                                                          11   Dated: February 18, 2020                          Dated: February 18, 2020
                                                          12
                                                               GREENBERG TRAURIG, LLP                            LARSON ZIRZOW KAPLAN & COTTNER
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                        Las Vegas, Nevada 89135




                                                          14
                                                                    /s/ Kyle A. Ewing                   _            /s/ Kory L. Kaplan
                                                          15   MARK E. FERRARIO                                  KORY L. KAPLAN
                                                               Nevada Bar No. 1625                               Nevada Bar No. 13164
                                                          16
                                                               KYLE A. EWING                                     850 E. Bonneville Ave.
                                                          17   Nevada Bar No. 14051                              Las Vegas, NV 89101
                                                               10845 Griffith Peak Drive, Suite 600
                                                          18   Las Vegas, NV 89135                               Counsel for T1 Payments LLC
                                                          19   Counsel for Onyx & Rose, LLC
                                                          20

                                                          21

                                                          22                                          IT IS SO ORDERED.
                                                          23
                                                                                                      ________________________________________________
                                                          24                                          UNITED STATES DISTRICT JUDGE
                                                          25                                          DATED: ____________________
                                                                                                              February 20, 2020
                                                          26

                                                          27

                                                          28
                                                                                                                 2
                                                               ACTIVE 48857487v2
